Citation Nr: 1536136	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  09-34 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for coronary artery, status post coronary artery bypass graft (CABG), prior to January 30, 2015, and in excess of 30 percent as of January 30, 2015.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In a rating decision in March 2015, the RO granted a 30 percent rating for coronary artery disease effective January 30, 2015.  Thus the issue is characterized as reflected on the title page.  

In January 2013 the Veteran withdrew his request for a Board hearing. 

In November 2014, the Board granted a higher initial disability rating for PTSD and entitlement to TDIU, and remanded the issue for a higher initial rating for coronary artery disease.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to January 30, 2015, the service-connected coronary artery disease, status post CABG, is not shown to have been manifested by a workload greater than 5 METs but not greater than 7 METs with resulting dyspnea, fatigue, angina, dizziness, or syncope; cardiac hypertrophy or dilatation.  

2.  As of January 30, 2015, the service-connected coronary artery disease, status post CABG, is not shown to have been manifested by chronic congestive heart failure or a workload of 5 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; a left ventricular dysfunction with an ejection fraction of less than 50 percent and less than 30 percent is not demonstrated. 


CONCLUSIONS OF LAW

1.  Prior to January 30, 2015 the criteria for an initial rating higher than 10 percent, for the service-connected coronary artery disease, status post CABG, were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015). 

2.  As of January 30, 2015, the criteria for the assignment of an initial rating higher than 30 percent, for the service-connected coronary artery disease, status post CABG, have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and representative, if any, prior to the initial unfavorable decision on a claim of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  None is found by the Board.  The Board finds that VA's duty to notify has been satisfied.  The Board notes that the initial rating issue is a downstream issue from the rating decision dated in January 2011 which established service connection for coronary artery disease and assigned an initial rating and effective date.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated.  It has been proven, thereby rendering notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  38 U.S.C.A. § 5103(a) (West 2014); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board also finds VA has satisfied the duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available treatment records for the Veteran.  It appears that all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the record, and the Veteran has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran was also provided with VA examinations in October 2010 and January 2015.  The examiners evaluated the Veteran's heart disability and provided the information necessary to rate coronary artery disease under the applicable rating criteria.  The Board finds that the VA examinations and the other evidence of record are adequate to rate the service-connected coronary artery disease.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

The Board will also consider whether separate ratings may be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected coronary artery disease, status post CABG, is rated under Diagnostic Code 7005.  Under Diagnostic Code 7005, for rating arteriosclerotic heart disease such as coronary artery disease, a 10 percent rating is warranted for a workload of greater than 7 METs, but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or where continuous medication is required.  

A 30 percent rating is warranted for a workload greater than 5 METs, but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; with evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray study.  

A 60 percent rating is warranted where there is more than one episode of acute congestive heart failure in the past year, or when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

A 100 percent rating is warranted where there is chronic congestive heart failure, or when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; with left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104 (2015).  

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 millimeters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2 (2015). 

A January 2011 rating decision established service connection for coronary artery disease, status post CABG, effective May 30, 2008, the date the claim was received, and assigned a 10 percent rating.  A March 2015 rating assigned a higher rating of 30 percent, effective January 30, 2015.  The analysis below focuses on the most salient and relevant evidence and on what that evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for not accepting evidence favorable to the Veteran. 

On VA examination in October 2010, the examiner noted that the Veteran had a history of dizziness and dyspnea on severe exertion.  There was no history of angina, syncope, and fatigue.  There was no evidence of congestive heart failure.  The Veteran had a scar as a result of CABG.  METs level was more than 7 and up to 10.  There was no left ventricular dysfunction shown by ejection fraction test and there was no chronic congestive heart failure present, to include more than one episode in the past year.  The examiner reported that the echocardiogram showed the heart size was normal.  Left ventricular dysfunction was manifested by an ejection fraction greater than 50 percent.

An echocardiogram in November 2010 shows the left ventricle and right ventricle were normal in size and the ejection fraction was 55 percent.  

An echocardiogram in July 2011 shows the left ventricle was normal in size.  There was mild concentric left ventricular hypertrophy and the left ventricular ejection fraction was 65 to 70 percent.  The left atrium was borderline dilated.  

VA tests in March 2012 show that the left ventricular ejection fraction was greater than 65 percent and there was no evidence of left ventricular dilatation.   Private medical records show that a cardiac catheterization in August 2012 found left ventricular ejection fraction to be 65 percent.  

On VA examination in January 2015, the examiner noted that the Veteran did not have congestive heart failure, a heart valve condition, or infectious heart condition.  There was no evidence of cardiac hypertrophy and no evidence of cardiac dilatation.  The examiner reported that the echocardiogram in January 2015 showed left ventricular ejection fraction was 55 percent.  METs level was between 5 to 7, with symptoms of fatigue.  

The Board finds that the evidence does not more nearly approximate the criteria for an initial rating higher than 10 percent prior to January 30, 2015 or a rating higher than 30 percent as of January 30, 2015.  Prior to January 2015, the service-connected coronary heart disease did not result in a workload greater than 5 METs but not greater than 7 METs nor did it result in cardiac hypertrophy or dilatations.  The ejection fraction at the most limited was more than 50 percent.  The examiners determined that there was no congestive heart failure.  While the July 2011 echocardiogram shows mild concentric left ventricular hypertrophy and the left atrium being borderline dilated, the left ventricle was determined to be normal in size.  The lack of cardiac hypertrophy or dilatation was confirmed by the January 2015 VA examiner who reviewed the January 2015 echocardiogram.  

From January 30, 2015, and onward the evidence does not more nearly approximate the criteria for an initial rating higher than 30 percent as the METs level was between 5 and 7, the Veteran did not have congestive heart failure, and his left ventricular ejection fraction was greater than 50 percent.  

The Board has also considered the Veteran's statements that he is entitled to higher initial ratings for the service-connected coronary artery disease.  The Veteran is competent to describe his observations and the Board finds that his statements are credible.  However, the Board finds that the objective medical findings by skilled professionals are more persuasive and do not support the assignment of a higher rating.  Rating criteria such as METS levels and ejection fraction, and identifying the presence or absence of criteria such as congestive heart failure are medical determinations, some requiring testing, that are outside the competence of lay persons.  Therefore, the lay evidence is not competent in determining a level of METs, the presence of absence of congestive heart failure, and the ejection fraction.  To the extent that the lay evidence is competent, the Board finds it credible.  However, that lay evidence does not support the assignment of any higher ratings and is outweighed by the findings of medical professionals, which do not support the assignment of any higher ratings.

The Board observes that the Veteran has scarring associated with the service-connected CABG.  However the Veteran does not contend, nor does the evidence show, that the scarring  was painful or unstable or has a total area greater than 39 square centimeters (6 square inches).  The Board finds that there is no basis for a separate rating for scars.  38 C.F.R. § 4.118 (prior to and after October 23, 2008, and January 20, 2012).

The Board finds that the preponderance of the evidence is against the assignment of an initial rating higher than 10 for coronary artery disease, status post CABG, prior to January 30, 2015, and a rating higher than 30 percent as of January 30, 2015.  Therefore, the claim for increase must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board has the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The Veteran's disability results in diminished METs and left ventricular ejection fraction.  Therefore, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Referral for extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1) (2015).

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014),  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  The Veteran is currently assigned a TDIU rating due to the combined effects of the service-connected disabilities.  The Board finds that referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1) (2015).


ORDER

An initial disability rating in excess of 10 percent for coronary artery disease, status post CABG, prior to January 30, 2015 and in excess of 30 percent as of January 30, 2015, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


